DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 15 December 2021. Claims 1-9, 42-44, 46 and 47 are pending in the application. Claims 3-7 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 42 and 46 are objected to because of the following informalities:  
Claim 1 states “a lit configured to cover”. It appears “lit” should be “lid” to read “a lid configured to cover”.
Claim 42 states “wherein the lever is actuate by pressing downward on the lever”. It appears “actuate” should be “actuated” to read “wherein the lever is actuated by pressing downward on the lever”.
Claim 46 states “wherein the each of the multiple sub-container portions”. It appears “the” should be removed to read “wherein each of the multiple sub-container portions”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an advancement mechanism” (mechanism for advancement) in claim 1 and a “a securement mechanism” (mechanism for securement) in claim 47. MPEP 2181(I)(A) states that “mechanism for” is a non-structural generic placeholders that may invoke 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“An advancement mechanism” is further defined in claim 8 as follows: “the advancement mechanism comprises a shaft, a lever having a pivot and a ridge disposed in an arcuate channel of the lower clamp arm, a first detent disposed within the lower clamp arm and proximate the pivot, and a spring disposed on the shaft between the first detent and the lower clamp arm”. Therefore, the advancement mechanism will be treated as such.
“a securement mechanism” is further defined in the specification (paragraph 75) as “The first and second side walls 604d, 604e include a male portion 641a of the securement mechanism 641. The male portion 641a of the securement mechanism 641 may take any suitable form that securely engages a female portion 641b of the securement mechanism 641”. Therefore, the securement mechanism will include a first portion treated as a male portion on the container portion and a second portion treated as a female portion on the clamp assembly.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 42-44, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lower clamp arm" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 103
Claims 1, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nipp (US 9,113,725), in view of Buerk (US 20150336740) and Weir (US 7,326,428).
Regarding claim 1, Nipp teaches a collection system (figure 3A, reference 10/34) for removable attachment to a worktop (figure 3A, reference 32), the collection system comprising: a container portion (figure 3A, reference 34) having an interior (figure 3A, inside reference 34) defined by a bottom wall (figure 3A, bottom of reference 34), a front wall (figure 3A, front of reference 34), a back wall (figure 3A, back of reference 34), a first side wall (figure 3A, right side wall of reference 34), a second side wall (figure 3A, left side wall of reference 34), and a lip that extends around a top edge of the container portion (figure 3A, lip around top of reference 34); and a first clamp arm assembly (figure 3A, right reference 10) carried by the first side wall (figure 3A: the right side of the  lip is part of the first side wall. Therefore, the first clamp arm assembly is indirectly carried by the first side wall) and a second clamp arm assembly (figure 3A, left reference 10) carried by the second side wall (figure 3A: the left side of the  lip is part of the second side wall. Therefore, the second clamp arm assembly is indirectly carried by the second side wall); wherein, each of the first and second clamp arm assemblies comprises: an upper clamp arm (figure 1, reference 12) and a lower clamp arm (figure 1, reference 14).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the collection system of Nipp, to include an advancement system, as disclosed by Buerk, because including an advancement system allows for fitting the collection system on any work surface with varying thickness, as explained by Buerk (paragraph 45).
Nipp, in view of Buerk, do not teach wherein the container portion comprises: multiple sub-container portions, each sub-container portion being independently removable from the container portion; and a lid configured to cover the multiple sub-container portions. However, Weir does teach wherein the container portion (figure 5, reference 12) comprises: multiple sub-container portions (figure 5, reference 14), each sub-container portion being independently removable from the container portion (figure 5, reference 14 and column 3, lines 38-40); and a lid configured to cover the multiple sub-container portions (figure 5, reference 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Nipp, in view of Buerk, to include the container portion comprising: multiple sub-container portions, each sub-container portion being independently removable from the container portion; and a lid configured to cover the multiple sub-container portions, as disclosed by Weir, because including the multiple sub-containers allows for separating different items within the main tray, as stated by Weir (column 1, lines 16-20). Furthermore, including the lid allows for sealing the container and sub-containers, as explained by Weir (column 2, lines 32-33).

Regarding claim 47, Nipp, in view of Buerk and Weir, teach all of the claim limitations of claim 1, as shown above. Furthermore, Nipp teaches the first and second sidewalls of the container portion each include a first portion of a securement mechanism (figure 3A: the rim at the top of container 34 located on the first and second sidewalls are the first portion of the securement mechanism [male portion] which attached to the clamp arms at 20); and each of the first and second clamp arm assemblies includes a second portion of the securement mechanism (figure 2 and 3A, reference 20: C-shaped channel [female portion]) that is configured to releasably engage the first portion of the securement mechanism (figure 3A).

Claims 2, 8, 9 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Nipp (US 9,113,725), in view of Buerk (US 20150336740) and Weir (US 7,326,428), as applied to claim 1 above, and further in view of Evatt et al. (US 9,751,193).
Regarding claim 2, Nipp, in view of Buerk and Weir, teach all of the claim limitations of claim 1, as shown above.
Nipp, in view of Buerk and Weir, do not teach each of the first and second clamp arm assemblies further comprises a lever configured to engage the advancement mechanism such that rotational movement of the lever causes the lower clamp arm to translate toward the upper clamp arm. However, Evatt does teach each of the first and second clamp arm assemblies further comprises a lever (figure 1, reference 54) configured to engage the advancement mechanism (figure 5, reference 18, 154, 146, 150) such that rotational movement of the lever causes the lower clamp arm (figure 1, reference 14) to translate toward the upper clamp arm (figure 1, reference 22 and column 4, lines 33-46).

Regarding claim 8, Nipp, in view of Buerk and Weir, teach all of the claim limitations of claim 1, as shown above.
Nipp, in view of Buerk and Weir, do not teach the advancement mechanism comprises a shaft, a lever having a pivot and a ridge disposed in an arcuate channel of the lower clamp arm, a first detent disposed within the lower clamp arm and proximate the pivot, and a spring disposed on the shaft between the first detent and the lower clamp arm. However, Evatt does teach the advancement mechanism (figure 5, reference 18, 154, 146, 150) comprises a shaft (figure 5, reference 18), a lever (figure 5, reference 54) having a pivot (figure 5, reference 146) and a ridge (figure 5, edge of reference 150) disposed in an arcuate channel of the lower clamp arm (figure 5, inside reference 26), a first detent disposed within the lower clamp arm and proximate the pivot (figure 5, reference 150), and a spring disposed on the shaft between the first detent and the lower clamp arm (figure 5, reference 154).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the collection system of Nipp, in view of Buerk and Weir, to include the advancement mechanism comprises a shaft, a lever having a pivot and a ridge disposed in an arcuate channel of the lower clamp arm, a first detent disposed within the lower clamp arm and proximate the pivot, and a spring disposed on the shaft between the first detent and the lower clamp arm, as disclosed by Evatt, because including the lever allows for a controlled gripping which allows a user to determine how much gripping strength to apply, as explained by Evatt (column 4, lines 33-46).


    PNG
    media_image1.png
    641
    351
    media_image1.png
    Greyscale

Regarding claim 42, Nipp, in view of Buerk, Weir and Evatt, teach all of the claim limitations of claim 2, as shown above. Furthermore, Evatt teaches the lever is actuate by pressing downward on the lever (figure 4A, reference 54, as shown in the figure above).

Regarding claim 44, Nipp, in view of Buerk, Weir and Evatt, teach all of the claim limitations of claim 43, as shown above. Furthermore, Evatt teaches a second spring (figure 5, reference 166) biasing the second detent (figure 5, reference 162) relative to the shaft (figure 5, reference 18) to engage the shaft.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Nipp refers to an adjustable multifunctional clamping unit which allows a user to secure various storage apparatuses such as containers to various surfaces and fixtures. The clamping unit is configured to be secured to a work surface such as a cutting board such that the apparatus allows for attachment of a container for brushing items off of the cutting board and into the container. Nipp does not teach or suggest including multiple sub-container portions within the storage container such that each sub-container portion being independently removable from the container portion. Nipp also does not teach or suggest a lid configured to cover the multiple sub-container portions. Buerk and Evatt do not cure these critical deficiencies of Nipp”. Although Nipp does not disclose the multiple sub-containers and the lid, Weir does teach this feature. Therefore, the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAVIER A PAGAN/Examiner, Art Unit 3735